PER CURIAM:
Robert McBride appeals the district court’s order granting summary judgment to Defendants in this action alleging employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McBride v. Dunn, No. 2:07-cv-00331-RBS-JEB (E.D.Va. Mar. 4, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.